Citation Nr: 0408960	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-24 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for status post stress 
fracture of the left femur, which is currently 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty service from May 1989 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which continued the disability rating for 
status post stress fracture of the left femur, evaluated at 
20 percent disabling.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to this appeal.  This law redefines 
the obligations of VA with respect to the duty to assist, 
including the duty to obtain medical opinion(s) where 
necessary, and it also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

A review of the claims file reveals that during the veteran's 
most recent VA examination, conducted in January 2002, the 
examiner indicated that the veteran's claims file was not 
available for review in conjunction with the examination.  
Hence, this case must be remanded to afford the veteran a 
more contemporaneous examination, to include the examiner's 
review of the entire record, prior to a final adjudication of 
the veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); Procelle v. Derwinski, 2Vet. App 629, 632 
(1992).  During the above-mentioned VA examination, the 
veteran related to the examiner that she had an x-ray taken 
of her hip, femur and lumbar region.  The examiner noted that 
these x-ray reports were not available for review.  
Therefore, the RO should obtain the x-ray report and 
associate it with the veteran's claims file.

As a reminder, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying the schedule for rating 
disabilities, consider granting a higher rating in cases in 
which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The RO 
should request the examining physician to consider these 
factors in accordance with DeLuca.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated her for her status post 
stress fracture of the left femur 
disability.  After securing the necessary 
release(s), the RO should obtain copies 
of those records, to include all previous 
x-ray reports, that are not already in 
the claims file, for association with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard.

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA orthopedic examination to determine 
the nature and extent of the status post 
stress fracture of the left femur 
disability.  The claims file, to include 
the service medical records, must be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes and x-rays of the 
left femur.  Further, the examiner should 
render specific findings as to whether 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and /or 
lack of coordination associated with the 
left femur.  In addition, the examining 
physician should indicate as to whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or flare-ups with repeated use of the 
pertinent joint(s) involved.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion for 
each joint(s) examined.  After 
considering all of the symptoms 
attributable to the service connected 
disability examined, the examiner should 
provide an assessment of the severity of 
the service connected disability, i.e., 
the extent to which the disability 
interferes with the ability to obtain and 
retain substantially gainful employment.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



